Citation Nr: 1742903	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in January  2015, and the case has since been returned to the Board for appellate review following substantial compliance with the Board's remand directives. 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent her from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The essential issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place her in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis for any portion of the appeal period where her combined rating did not meet the schedular criteria if it is established that she is unable to secure or follow substantially gainful employment as a result of the effect of her service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director of VA's Compensation Service decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  The regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

This TDIU claim stems from the Veteran's July 2011 claim for an increased rating for her service-connected migraine headaches.  Thus, the relevant appeal period is from one year prior to the date of the claim, or July 2010.  See 38 C.F.R. § 3.400 (2016).  Prior to July 29, 2011, the Veteran had a combined evaluation of 60 percent: recurrent migraine headaches as 10 percent disabling, lumbosacral strain with residuals as 10 percent disabling, left myofascial strain as 10 percent disabling, recurrent tinnitus as 10 percent disabling, gastroesophageal reflux disease (GERD) as 10 percent disabling,, hypothyroidism as 10 percent disabling, left lower extremity radiculopathy with residuals as 10 percent disabling, major depression as 10 percent disabling, bilateral sensorineural hearing loss as 10 percent disabling, allergic rhinitis as 10 percent disabling, and, residual midline lumbar scar as 10 percent disabling.  At a 60 percent combined evaluation, the Veteran's service-connected disabilities do not render her eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation during this period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From July 29, 2011 to April 9, 2016, the Veteran had a combined evaluation of 80 percent: recurrent migraine headaches as 50 percent disabling, lumbosacral strain with residuals as 40 percent disabling, left myofascial strain as 10 percent disabling, recurrent tinnitus as 10 percent disabling, GERD as 10 percent disabling,, hypothyroidism as 10 percent disabling, left lower extremity radiculopathy with residuals as 10 percent disabling, major depression as 10 percent disabling, bilateral sensorineural hearing loss as 10 percent disabling, allergic rhinitis as 10 percent disabling, and, residual midline lumbar scar as 10 percent disabling.  At an 80 percent combined evaluation, the Veteran's service-connected disabilities do render her eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From April 9, 2016, the Veteran had a combined evaluation of 90 percent: recurrent migraine headaches as 50 percent disabling, lumbosacral strain with residuals as 40 percent disabling, left myofascial strain as 10 percent disabling, recurrent tinnitus as 10 percent disabling, GERD as 10 percent disabling, hypothyroidism as 10 percent disabling, left lower extremity radiculopathy with residuals as 10 percent disabling, major depression as 10 percent disabling, bilateral sensorineural hearing loss as 10 percent disabling, allergic rhinitis as 10 percent disabling, femoral acetabular impingement syndrome, left hip as 10 percent disabling, femoral acetabular impingement syndrome, left hip, limitation of extension at a noncompensable rating, femoral acetabular impingement syndrome, left hip, limitation of flexion at a noncompensable rating, surgical scar status post labral repair at a noncompensable rating, and, residual midline lumbar scar as 10 percent disabling.  At a 90 percent combined evaluation, the Veteran's service-connected disabilities do render her eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

Although, prior to July 29, 2011, the Veteran did not meet the schedular criteria for a TDIU, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b). The rating board did not refer this case for extraschedular consideration.

The Veteran contended at her May 2014 Board hearing and on her March 2015 application for increased compensation based on unemployability that her service-connected migraine headaches prevented her from working.  

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16 (b). 

Historically, in June 2007, the Veteran underwent a private medical examination.  She reported that she had migraine headaches, but was able to work with medication.  She reported that she had up to eight headaches a month, lasting about two hours each.  The Veteran was diagnosed with migraine headaches and found to have normal neurological function.  The Veteran underwent VA vocation rehabilitation in January 2008.  The psychologist noted that the Veteran received an associate's degree in criminal justice.  In the service, she worked in security and management.  After leaving active duty in 2007, she worked in security.  During a February 2008 VA neurology appointment, the Veteran stated that she was working in a factory on an assembly line.  In July 2008, a VA examiner opined that the Veteran's migraine headaches were better controlled with medication as she had not had an incapacitating episode in over a year.

In her July 2011 application or benefits, the Veteran indicated that her migraine headaches began in February 1995 when she was pregnant with her first child.  She reported that she missed five days of work in the past year due to her migraine headaches.

In a May 2012 letter, the Veteran's primary doctor stated that she had a complicated pregnancy with multiple conditions that caused almost constant vomiting, emotional stress, and migraines.  The physician stated that her pregnancy symptoms prevented the Veteran from seeking employment.  

During a May 2012 VA primary care appointment, the Veteran stated that she quit her position as a veterans service representative in January 2012 because of her pregnancy symptoms.  She had severe nausea and uncontrolled vomiting.  

The Veteran stated at the May 2014 Board hearing that she had about one to three migraine headaches weekly, which prevented her from working.  The Veteran took medication at the onset of a headache, which caused her to feel groggy.  The Veteran stated that she was enrolled in a master's program and worked about twelve hours a week on assignments.  She stated that headaches caused her to submit two assignments later than the due date.  

In March 2015, the Veteran submitted an application for increased compensation based on unemployability.  She worked as a mail carrier from March 2008 to June 2011 and missed three days of work due to migraines.  Also, she worked as a veterans' service representative from June 2011 to January 2012 and missed eight days due to migraines.  She contended that her service-connected migraine headaches prevented her from following substantially gainful employment.  She indicated that she did not leave her last job because of her disability.  She did not seek employment since January 2011, was not receiving retirement benefits, and was not currently employed.  The Veteran indicated that her highest level of education was completion of a bachelor's degree in administration.  She was enrolled in a master's degree program and scheduled to graduate in 2017.  

In December 2015, the Veteran underwent VA examinations for hearing loss, tinnitus, rhinitis, shoulder and arm conditions, back conditions, headaches, esophageal conditions, thyroid conditions, and scars.  The examiner reviewed the Veteran's claims file.  The VA examiner opined that the Veteran's tinnitus and hearing loss did not interfere with her ability to obtain gainful employment.  The examiner opined that the Veteran's allergic rhinitis would not limit any form of labor as the severity was mild and the Veteran has not had infections in recent history.  The VA examiner opined that the Veteran's left myofascial strain and lumbosacral strain could interfere with heavy labor due to the possibility of increasing pain, but would not preclude medium, light, or sedentary labor.  In regard to the left myofascial strain, the examiner stated that muscle strains are not a permanent condition as they improve.  Also, the examiner opined that the Veteran's GERD and hypothyroidism were mild and would not impact any form of labor.  Lastly, the examiner found that the Veteran's headaches occurred two to three times a week and lasted about 30 minutes each if she was able to take medication close to the onset.  Her triggers included certain foods, alcohol, and stress.  She experienced pain to one side of her head, nausea, and sensitivity to light.  The Veteran experienced fewer prostrating attacks over the last several months.  The examiner opined that the Veteran's headaches were mild and that they would not limit any form of labor with the correct constellation of treatments and compliance.  

During a February 2016 VA mental disorder examination, the Veteran stated that she became pregnant while working at an RO in 2011.  She was on modified bed rest for the pregnancy due to complications and stated that she was unable to work competitively for that reason.  She is a graduate student and stay-at-home mother.  She completed her bachelor's degree for administration in 2011 with a 3.8 grade point average (GPA).  The Veteran enjoyed golfing and traveling with her husband.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's service-connected depression did not impose any vocational or cognitive impairment.  The examiner opined that the Veteran could secure and maintain substantially gainful employment in any heavy, medium, or light manual labor or sedentary work without any restrictions or limitations.  The Veteran performed activities of daily living independently.  She drove without tickets or accidents.  She cooked, cleaned, and performed errands.  She kept appointments in her calendar and took her medication out of habit.  He cared for her 3-year-old son and two dogs, even when her husband was away traveling.  She maintained a 3.2 GPA in her master's degree course.  

During a June 2016 VA primary care appointment, the Veteran reported that her headaches had improved and occurred once or twice weekly.

In January 2017, the Veteran underwent a VA examination of her thoracolumbar spine, in which the VA examiner opined that her degenerative arthritis of the spine did not impact her ability to work.  Also, the Veteran stated that she graduated with a master's degree in healthcare administration.

During a January 2017 VA care note, the Veteran reported that her headaches were better and occurred once or twice a week.

In a July 2017 statement, the Veteran indicated that she completed her bachelor's degree in 2011.  She stated that she was pregnant at the time she last worked in 2012, but that she did not leave because she was pregnant.  She stated that she left because of the severity of her migraines.

In the Veteran's July 2017 notice of disagreement, she stated that she was entitled to TDIU based on her migraine headaches.  In August 2017, the Veteran's representative contended that the Veteran was unable to work due to her migraine headaches.

In an August 2017 employment information form, the Veteran's former employer indicated that she last worked in 2012 and her reason for leaving was that she resigned.  No other information was given.  

For the period prior to July 29, 2011, the Board finds that the evidence of record does not reveal factors outside the norm resulting in unemployability.  The only real relevant objective medical evidence is dated outside of this part of the appeal period.  That evidence does not show that her current service-connected disabilities prevented her ability to secure employment.  Notably, during her June 2007 VA examination, the Veteran stated that she was able to work through her migraine headaches with medication.  A July 2008 VA examiner found that the Veteran had not had an incapacitating migraine episode in over a year.  Further, during this time, the Veteran worked in security, at a factory, as a mail carrier, and as a veterans' representative.  The available clinical evidence during this appeal period does not support finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that her service-connected migraines, or other service-connected disabilities, prevent her from securing or following any substantially gainful employment during the one year period prior to July 29, 2011, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b).

In addition, the Board finds that for the period from July 29, 2011, the most probative evidence demonstrates that a TDIU is not warranted.  During this appeal period, the Veteran has not shown that her current service-connected disabilities prevented her from securing employment.  Notably, according to findings made at her December 2015 VA examination, the Veteran's headaches were found to be mild and would not limit any form of labor with the correct constellation of treatments and compliance.  Though the Veteran stated in July 2017 that she stopped working because of her migraine headaches, she indicated on multiple occasions that she stopped working in 2012 because of pregnancy complications and a May 2012 doctor's note reiterated such.  During the appeal period, she completed earned a bachelor's degree with a 3.8/4 GPA and a master's degree with a 3.2/4 GPA while being a stay-at-home mother.  In February 2016, a VA examiner found that the Veteran was able to work without any restrictions or limitations, in part, because she was able to perform all activities of daily living as she drove, kept appointments, accomplished daily chores, cared for her young son, and cared for her two dogs.  The Veteran reported in June 2016 and January 2017 that her headaches were better with her new medication.  The available clinical evidence during this appeal period does not support finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning.  The VA examiners examined her disabilities and opined that the Veteran was capable of employment.  The VA examiners' opinions, rendered by medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  The record does not include any competent and credible evidence that the Veteran's service-connected migraines, alone or in combination with her other service-connected disabilities, prevent her from securing or following any substantially gainful employment from July 29, 2011.  

Overall, based on the objective findings of the Veteran's level of functional impairment due to her service-connected disabilities, the Veteran might require certain work limitations, but the evidence does not show that solely, by virtue of her service-connected disabilities, that the Veteran is precluded from securing or following substantially gainful employment.  Thus, the Board concludes that from July 29, 2011 a schedular TDIU is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, a TDIU rating is not warranted.


ORDER

Entitlement to a TDIU is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


